Citation Nr: 0620350	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had a period of service in the Army National 
Guard from November 1979 to June 1982, including a period of 
active duty for training from July to November 1980; and a 
period of service in a reserve unit from June 1982 to 
December 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Hartford, Connecticut, which denied entitlement to service 
connection for left and right knee disabilities and post 
traumatic stress disorder (PTSD).

In July 2003, this matter was remanded to the RO so that the 
appellant could be afforded a hearing.

In September 2003, the appellant testified before the 
undersigned at a videoconference hearing.  A transcript of 
that hearing has been associated with the claims folder. 

This matter was remanded by the Board in June 2004, for 
additional development.  The development requested pertaining 
to the claim for service connection for PTSD has been 
completed, and the appeal has been returned to the Board. 

The issues of entitlement to service connection for a right 
knee disability and a left knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no credible supporting evidence of the stressors 
used to support the current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2005).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The appellant was provided with preadjudication VCAA notice 
by letter dated in August 2002.  This letter told the 
appellant what evidence was needed to substantiate the claim 
for service connection for PTSD.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  

The appellant was provided with an additional VCAA notice 
letter in November 2005.  This letter reiterated the 
information provided in August 2002.  In addition, it 
notified the appellant that if he had any evidence in his 
possession that pertained to the claim, he should submit it.  

As the final portion of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the appellant's claim was readjudicated in February 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1378 (Fed. Cir. 2006).

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
appellant's claim is being denied and no effective date will 
be assigned, the failure to provide the appellant with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The appellant's service medical records have been 
obtained.  VA has afforded the appellant medical examinations 
and obtained a medical opinion.  He offered testimony at a 
hearing in September 2003.  Records from the Social Security 
Administration have been obtained.  Two attempts to verify 
the appellant's claimed stressor incidents with JSRRC have 
been made.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The appellant contends that he has developed PTSD as a result 
of service.  He reports that he developed this disability due 
to four incidents during service, two of which included the 
deaths of others on the firing range.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
appellant engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required. Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
An appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the appellant's service medical records shows 
that they are negative for complaints, treatment, history or 
diagnoses of a psychiatric disability.  

Post service medical records dated from 1995 to 2002 show 
that the appellant has been frequently treated by many 
institutions for diagnoses that included paranoid 
schizophrenia, a schizoaffective disorder, manic depression, 
and polysubstance abuse.  June 1999 records include an 
assessment of anxiety.  Most of these records do not note the 
appellant's military service, and none of them relate any of 
the appellant's psychiatric problems to service.  

The initial diagnosis of PTSD was included in a January 2002 
VA examination.  The claims folder was reviewed in 
conjunction with the examination.  The examiner noted that 
the appellant reported two stressor incidents which he 
believed were responsible for the development of his PTSD.  
The first stressor occurred during a period of basic training 
in July 1980, on the firing range when a man in the foxhole 
next to him became angry at the drill sergeant.  This man 
proceeded to shoot the sergeant several times.  The appellant 
stated that he was only four or five feet away from the man 
who was shooting.  

The second stressor occurred during a second period of basic 
training in November 1980, when his group was flown 100 miles 
from camp and told to find their way back.  His group went 
the wrong way and ended up on a live fire field.  The 
appellant said that two soldiers were killed, and two others 
were severely wounded.  The examiner stated that the 
appellant's response to both of these stressors was to feel 
numb and scared, and afraid for his own life.  He further 
reported trying to block these incidents from his mind.  

At the conclusion of the examination, the diagnoses included 
mild PTSD, as well as a schizo-affective disorder with 
bipolar features and polysubstance abuse.  The examiner 
believed that the appellant had emotional problems when he 
was young and that these problems may have been exacerbated 
by the military.  The incidents of death he was exposed to in 
basic training seemed disturbing enough to create 
psychological problems for a man who was already compromised.  
The examiner believed that the contribution of the PTSD 
symptoms to the appellant's overall symptomatic structure was 
probably mild.  

September 1993 private records include a diagnosis of PTSD, 
as well as a schizoaffective disorder and polysubstance 
abuse.  A September 2004 letter from one of the appellant's 
private doctors also includes a diagnosis of PTSD, and notes 
that the appellant's symptoms includes nightmares and 
intrusive memories related to incidents that occurred in 
basic training.  

At this juncture, the Board notes that two of the three 
elements required to establish service connection for PTSD 
have been established.  The appellant has a current diagnosis 
of this disability.  In addition, the January 2002 VA 
examiner and the September 2004 private doctor have both 
related the diagnosis of PTSD to incidents in basic training.  
The January 2002 VA examiner explicitly described the two 
stressors the appellant alleges resulted in the development 
of PTSD.  Therefore, the success of the appellant's claim 
will depend on the whether or not the third element can be 
established.  Namely, the appellant's claim will either 
succeed or fail based on whether or not there is credible 
supporting evidence that his stressors actually occurred.  38 
C.F.R.§ 3.304(f).

The appellant first described his claimed stressors in a 
letter received in March 2001.  He noted that he had failed 
basic training the first time, but passed after completing it 
the second time.  The first stressor claimed by the appellant 
was that he saw a soldier who fell into a latrine and had to 
be dragged out.  For the second stressor, the appellant 
described the incident in which he witnessed the murder of a 
drill sergeant on the rifle range.  He stated that the drill 
sergeant had yelled at one of the recruits and that the 
recruit became angry and shot the sergeant six times in the 
back.  

A third incident the appellant believed to be a stressor was 
when his drill sergeant made him go into the gas chamber 
without a gas mask.  The final stressor was the incident in 
which his unit wandered onto a rifle range during an 
orientation exercise.  The appellant said that four soldiers 
in his unit were shot, and that two died of their wounds.  
The Board notes that none of these claimed stressors involve 
combat, so the appellant's testimony alone cannot establish 
their occurrence.  

The appellant completed a stressor questionnaire provided by 
VA and returned it in May 2001.  He repeated the same four 
stressors he described in March 2001 without any significant 
inconsistencies.  The latrine incident was said to have 
occurred at Fort Jackson, South Carolina, and the remaining 
incidents were in Fort Benning, Georgia.  He did not provide 
the names of any of the other soldiers involved or the 
approximate dates of these incidents.  A second questionnaire 
was submitted in April 2003.  

On this occasion he excluded the gas chamber incident, but 
included the other three incidents as stressors.  Finally, 
the appellant described these same three stressors at the 
September 2003 hearing, once again omitting the gas chamber 
incident.  The appellant testified that he was unable to 
remember the names of any of the other people involved.  

In April 2002, the RO contacted JSRRC and requested 
information that would tend to support the occurrence of the 
appellant's claimed stressors.  The appellant's statements, 
personnel records, and DD 214 were forwarded.  

JSRRC replied in July 2002.  U.S. Army Casualty data 
documented the deaths of two soldiers in the state of Georgia 
during the relevant period.  The death of Private A.H. 
occurred on August 28, 1980, and the death of Colonel J.N. 
was on November 13, 1980.  Both deaths were listed as 
homicides.  The U.S. Crime Records Center was unable to 
locate documentation concerning the circumstances of these 
deaths, and there were no morning reports for this period.  
In addition to these two homicides, seven soldiers had 
suffered accidental deaths in Georgia during this same 
period.  

Following the June 2004 remand, additional information 
pertaining to the seven accidental deaths was requested from 
JSRRC.  A reply was received in September 2005, which 
included a list of names and causes of death obtained from 
the U.S. Army casualty files.  Seven of the deaths were 
attributed to causes such as vehicle accidents, heat injury, 
or fire.  Three of the causes were unknown.  

The date of the first unknown death was October 12, 1980, and 
the date of the other two unknown deaths was October 27, 
1980.  The reply noted that the casualty files did not 
contain information regarding the circumstances of these 
deaths, but said that the U.S. Army Combat Readiness Center 
could be contacted for further information.  

The January 2002 VA examiner reviewed the appellant's claims 
folder and conducted an interview with him.  Subsequently, 
the only two stressors he related to the appellant's PTSD 
were the two incidents involving the deaths of soldiers on 
the rifle range.  As neither the latrine incident nor gas 
chamber incident has been related to the diagnosis of the 
appellant's PTSD, no further discussion of these incidents is 
required.  

As for the two incidents involving the deaths of three 
soldiers on the firing range, the Board finds that there is 
no credible supporting evidence to show that these claimed 
stressors occurred.  

The appellant claims that he witnessed the murder of a drill 
sergeant on the rifle range.  The only two homicides 
involving soldiers in the state of Georgia for the relevant 
period involved a private and a colonel.  Although the 
circumstances of these homicides were unknown, the death of 
the colonel occurred on the same day as the appellant's 
discharge, and it is therefore highly unlikely that it was 
witnessed by the appellant.  In addition, the Board finds 
that as neither of the verified homicides involved a 
sergeant, the evidence does not support the appellant's claim 
to have witnessed the shooting death of the drill sergeant.  

Similarly, the Board finds that the evidence does not support 
the appellant's claim to have witnessed the deaths of two 
soldiers from his unit on the firing range.  At this point, 
the Board notes that the U.S. Army Readiness Center was not 
contacted.  However, the Board finds that this constitutes 
harmless error.  The causes of death for seven of the 10 
soldiers during this period are known, and none of them were 
the result of accidental shootings.  

If any of these three men listed as dieing of unknown causes 
had been killed by gunfire, the cause would be known, and the 
casualty files would have indicated that the deaths were due 
to gunfire.  More significantly, these deaths did not occur 
during the period of the veteran's claimed stressors.  As 
none of the ten accidental deaths during the appellant's 
period of active duty were the result of gunfire during the 
period of the claimed stressors, there is no chance that any 
additional reports documenting the circumstances of these 
deaths would assist the appellant in establishing the 
occurrence of his claimed stressor.  No other supporting 
evidence has been submitted to show the occurrence of this 
stressor. 

As there is no credible supporting evidence that the 
appellant's claimed in-service stressors actually occurred, 
the third element required to establish entitlement to 
service connection for PTSD has not been demonstrated.  
Therefore, entitlement to service connection for this 
disability is not warranted. 


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

The appellant contends that he has developed disabilities of 
both the right and left knees due to active service.  In the 
alternative, he argues that his knee disabilities are the 
result of bilateral pes planus, which he contends is service 
connected. 

The June 2004 Board remand requested that the appellant be 
afforded a VA orthopedic examination.  This examination was 
completed in November 2005, and found that the appellant has 
bilateral medial compartment syndrome.  The examiner opined 
that this disability was not likely due to his injuries 
during active service.  The examiner further reported that he 
was uncertain when pes planus was first diagnosed, but that 
it was at least as likely as not that the bilateral pes 
planus caused his knee disabilities.  

The June 2004 Board remand also noted that the appellant had 
raised the issue of entitlement to service connection for pes 
planus at the September 2003 hearing.  The Board noted that 
the claim for service connection for the bilateral knee 
disability was inextricably intertwined with the claim for 
service connection for pes planus.  

In view of the above statements, the Board referred the issue 
of service connection for pes planus to the RO/AMC for 
adjudication.  The issue of entitlement to service connection 
for pes planus was not adjudicated.  

The Board notes that the issues of entitlement to service 
connection for pes planus and entitlement to service 
connection for knee disabilities remains inextricably 
intertwined.  The VA has a duty to address all issues raised 
during the course of an appeal.  Martin v. Derwinski, 1 Vet. 
App. 411, 413 (1991).  In addition, issues which are 
inextricably intertwined must be considered together.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
Board must remand the issues of entitlement to service 
connection for the right knee disability and left knee 
disability for consideration in conjunction with the issue of 
entitlement to service connection for pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service 
connection for pes planus.  The Board can 
further consider this issue only if a 
timely notice of disagreement is 
submitted, and an appeal of this issue is 
not perfected until submission of a 
timely substantive appeal after issuance 
of a statement of the case.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


